Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. Al. (US 20190050621 A1 hereinafter Xu) and further in view of Zhang et. Al. (US 20170372113 A1 hereinafter Zhang).

	Regarding claim 1, Xu teaches in 18-19 with associated text
a display device comprising:  

3a plurality of sub-pixels (units for each light emitting device 14, 15 and 16) arranged on the substrate;  
4a light-emitting device (14, 15 and 16 form an OLED paragraph [0116]) comprising a light-emitting layer disposed in each of the plurality 5of sub-pixels;  
6an encapsulation layer 17 covering the light-emitting layer in each of the plurality of 7sub-pixels;  
8a collimating structure (162 and/or 164) disposed around the plurality of sub-pixels; and  
9an optical sensor 31 (paragraph [0116]) disposed on the substrate, the optical sensor comprising a sensing 10portion for sensing light (b, c, d, e and/or f) emitted from a light source (sub-pixels 14-16, paragraph [0116])), 
iiwherein the collimating structure comprises a plurality of openings (gaps paragraph [0116]), through which light emitted 12from the light source passes, in a path through which the light is received by the sensing portion 13via an input object (finger (paragraph [0116]) which is in contact with a layer over the substrate (paragraph [0116] and Fig. 19)
wherein the light source comprises a light-emitting device comprising at least one of islight-emitting layers arranged in the plurality of sub-pixels (paragraph [0116]).
	Xu does not specify in the embodiment of Figs. 18-19 that the collimating structure is a black matrix however Xu teaches in the embodiment of Figs. 6 and 7 an embodiment wherein a collimating structure similar to that of the embodiment of Figs. 18-19 is a black matrix (paragraph [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the black matrix the embodiment of Figs. 6 and 7 for the collimating structure in the embodiment of Figs. 18-19 because according to Xu by using such a structure a size of the aperture of each of the through-holes 600 is controlled by means of embossing so as to ensure that each of the through-holes 600 with a satisfactory size of the aperture is formed (paragraph [0091]).
	Xu does not specify the encapsulation layer is a thin film encapsulation layer.
	Zhang teaches in Fig. 4 with associated text an encapsulation layer 16 similar to that of Xu is a thin film encapsulation layer (paragraph [0132]).
 film encapsulation layer 16 may cover the organic light-emitting layer 12 (Zhang paragraph [0132]) and therefore would be suitable for covering the light emitting device of Xu, furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Zhang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

	Regarding claim 2, Xu in view of Zhang teaches the black matrix is disposed on the thin 2film encapsulation layer (162 is disposed on the thin 2film encapsulation layer) and covers a non-light-emitting area (area between light-emitting devices) between adjacent sub-pixels (Xu Fig. 18).  

Regarding claim 3, Xu in view of Zhang teaches the sensing portion is disposed under the 2black matrix and is at a corresponding location in the non-light-emitting area that receives the light passing through the plurality of openings (Fig. 19 or Fig. 7).  

	Regarding claim 4, Xu in view of Zhang teaches the display device of claim 3.	
Xu does not specify an overcoating layer covers the black matrix, 3wherein the plurality of openings are filled with a material of the overcoating layer.	
	Zhang teaches in Fig. 17 with associated text a black matrix 31 similar to that of Xu in view of Zhang wherein an overcoating layer 136 covers the black matrix, 3wherein the plurality of openings are filled with a material of the overcoating layer (Fig. 17 and paragraph [0242]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an overcoating layer similar to that taught by Zhang in the plurality of openings of Xu because according to Zhang such a structure may cover the light-shielding regions 31 and fill the 

Regarding claim 5, Xu in view of Zhang teaches the black matrix comprises a first black 2matrix 162 and a second black matrix 164 in a same layer (both are part of the layer making up the overall device structure) in a direction perpendicular to the substrate (Xu Fig. 18).  

Regarding claim 6, Xu in view of Zhang teaches the display device of claim 5, wherein the plurality of sub-pixels comprise a first sub- 2pixel (far left pixel), a second sub-pixel (pixel adjacent and to the right of the first sub-pixel), and a third sub-pixel (pixel adjacent and to the right of the second sub-pixel), 3wherein the first black matrix is disposed in a non-light-emitting area around the first 4sub-pixel and the second sub-pixel (first black matrix is disposed everywhere including around the first 4sub-pixel and the second sub-pixel Xu Fig. 18) and comprises a plurality of first openings spaced apart from 5each other (Fig. 18, the second black matrix is disposed in a non-light-emitting area around the blue sub-6pixel (first black matrix is disposed everywhere including around the first 4sub-pixel and the second sub-pixel Xu Fig. 18), and the first black matrix and the second black matrix are covered by the overcoating layer (by arranging the overcoating layer to cover the first black matrix it would cover the second black matrix as well).

Regarding claim 8, Xu teaches in 18-19 with associated text a display device comprising:  
2a substrate 161 having a display area, in which a plurality of sub-pixels (units for each light emitting device 14, 15 and 16) are arranged, and a 3non-display area (area between sub-pixels Fig. 18) extending from the display area;  
4an encapsulation layer 17 covering the display area;  
5a collimating structure (162 and/or 164) in a non-light-emitting area between adjacent sub-pixels; and  
6an optical sensor 31 under the collimating structure, the optical sensor comprising a sensing portion (paragraph [0116]) 7for sensing light (b, c, d, e and/or f) emitted from a light source, 

	Xu does not specify in the embodiment of Figs. 18-19 that the collimating structure is a black matrix however Xu teaches in the embodiment of Figs. 6 and 7 an embodiment wherein a collimating structure similar to that of the embodiment of Figs. 18-19 is a black matrix (paragraph [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the black matrix the embodiment of Figs. 6 and 7 for the collimating structure in the embodiment of Figs. 18-19 because according to Xu by using such a structure a size of the aperture of each of the through-holes 600 is controlled by means of embossing so as to ensure that each of the through-holes 600 with a satisfactory size of the aperture is formed (paragraph [0091])
wherein the light source comprises a light-emitting device comprising at least one of islight-emitting layers arranged in the plurality of sub-pixels (paragraph [0116]).
	Xu does not specify the encapsulation layer is a thin film encapsulation layer.
	Zhang teaches in Fig. 4 with associated text encapsulation layer 16 similar to that of Xu is a thin film encapsulation layer (paragraph [0132]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thin film encapsulation layer as taught by Zhang for the encapsulation layer of Xu because according to Zhang the thin film encapsulation layer 16 may cover the organic light-emitting layer 12 (Zhang paragraph [0132]) and therefore would be suitable for covering the light emitting device of Xu, furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Zhang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 9, Xu teaches the black matrix is disposed on the thin 2film encapsulation layer, 
3wherein the sensing portion is disposed in a non-light-emitting area between adjacent 4sub-pixels (Fig. 18).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang Zhang as applied to claim 1 and further in view of Kimura et. Al. (US 20160364082 A1 hereinafter Kimura).

Regarding claim 7, Xu in view of Zhang teaches the display device of claim 1, the black matrix comprises a black 2polymer material (plastic or resin (Xu paragraph [0091]).
	Xu does not specify the black matrix comprises a black 2polymer material having an optical density of 1.0 or more.
	Kimura teaches a black matrix comprising a black 2polymer material similar to that of Xu having an optical density of 1.0 or more (5 or more paragraph [0005]).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 199), furthermore, the optical density would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897